DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiotsu US 20190331219.
Claim 1. A method of manufacturing a driving drum (28) disposed on a rotational axis in a rotatable manner, the driving drum having a cylindrical shape, and including a first cam groove (28a) formed on an inner circumferential surface in a circumferential direction thereof and a second cam groove (28b) formed on an outer circumferential surface in a circumferential direction thereof, the method comprising: forming a first cylindrical member (left cylinder of the two that make up 28 in fig.3) including a plurality of protrusions (two of the four axial protrusions/projections on 28a) on an end face (end face formed by 28a in fig.3) thereof, each of the plurality of the protrusions protruding in an axial direction thereof, the end face having projections (remaining two protrusions/projections on 28a) and recesses (recesses on 28a) in the axial direction thereof so as to correspond to cam profiles (profiles of 4 and 5) of the first and the second cam grooves; forming a second cylindrical member (right cylinder of 28 of the two that make up 28 in fig.3) having an end face (28b) having projections (projections of 28b) and recesses (recesses of 28b1) in an axial direction thereof so as to correspond to the projections and the recesses of the end face of the first cylindrical member; and at a position where the projections and the recesses of the end face of the first cylindrical member correspond to the projections and the recesses of the end face of the second cylindrical member, joining each of the protrusions of the first cylindrical member to the end face of the second cylindrical member, thereby forming the first cam groove on an inner side of each of the protrusions in the circumferential direction thereof and forming the second cam groove on an outer side of each of the protrusions in the circumferential direction thereof by means of the end faces of the first and the second cylindrical members.  
Claim 3. The method of manufacturing the driving drum according to Claim 1, wherein in accordance with a rotation of the driving drum, a first driven drum (30) having a first follower pin (30a) that engages with the first cam groove moves along the rotational axis and a second driven drum (32) having a second follower pin (32a) that engages with the second cam groove moves along the rotational axis, a plurality of outer groove parts (outer parts of groove receiving pin 32a) are formed on an outer circumferential surface of the first cylindrical member, each of the plurality of the outer groove parts extending in the axial direction thereof so as to correspond to a position of the second follower pin of the second driven drum, and a plurality of inner groove parts (inner parts of groove receiving pin 30a) are formed on an inner circumferential surface of the first cylindrical member, each of the plurality of the inner groove parts extending in the axial direction thereof so as to correspond to a position of the first follower pin of the first driven drum.  

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant argues (3/9/2022 Remarks, p.2, 1st paragraph) that Shiotsu sets forth certain elements/processes such as “cutting”, “cutting tool”, “engraved” that forbid application of Shiotsu to applicant’s claims.  This is not persuasive.  Applicant’s claims do not recite the argued terms, neither to expressly require them nor to expressly prohibit them.  Although terms that are recited in the claims are interpreted in light of the specification, limitations that are absent from the claims cannot be read into the claims from the specification and certainly cannot be imported into the claims via mere argument.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  If applicant wishes to narrow the scope of the claims to either require or prohibit cutting/cutting tool/engraved then the claims must be amended accordingly.
Applicant argues (3/9/2022 Remarks, p.2, 2nd paragraph) that the previous Office Action further explanations of the grounds and art of rejection were insufficient to give applicant a fair opportunity to respond.  This is not persuasive.  The rejections include clear notice of the grounds and art being applied.  Further, additional explanation and mapping to the art was given above and beyond the minimum requirements.  See In re Jung, 637 F.3d 1356 (Fed. Cir. 2011) which states “There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement… Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence." Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the reference or references relied upon…” (emphasis added).  Just as applicant’s claims are not so complex as to require applicant to provide reference characters in the claim that map each claimed element to applicant's figures and each method step to specific support in the written description, nor are they so complex as to require such mapping to the art.  Even though --claim mapping-- can be helpful when making overly complex rejections, with overly complex art, there is no actual requirement for exhaustive --claim mapping-- in such cases, nor is the current case so overly complex to warrant such --claim mapping-- if there were such a requirement.  Even when using overly complex art that sets forth multiple inventions other than that claimed by applicant (not the case here), all that would be required is designating the particular part(s) relied on as nearly as practicable in accordance with 37 CFR 1.104 (c)(2).  As a factual matter, the applicant HAS been properly informed of the basis for the rejection and issues and given a fair chance to produce evidence/argument there against, as is evidenced by applicant’s subsequent 3/9/2022 remarks, which clearly show that applicant fully understood what art and statute had been applied to the claims without any specifically identified confusion or inability to review and understand what is set forth in the art.
Applicant argues (3/9/2022 Remarks, p.2, last paragraph) that Shiotsu performs certain method steps in a different order than applicant’s invention, i.e., “before” other certain steps that are performed “later”.  This is not persuasive.  Applicant’s claims do not set forth the argued phrases nor do the claims set forth any other specific instruction to any specific order of operations.  See MPEP 2111.01(II), which cites Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) to state “the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps”.
Applicant’s perfection of priority by the 3/9/2022 filing of an English translation of applicant’s priority document is noted.  Applicant’s argument for the withdrawal of rejection over Hamajima based on the perfection of priority is persuasive.  See “Allowable Subject Matter” section elsewhere above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658